      Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 1 of 7                                   PageID #: 374
AO 2458           (Rev. 6/05) Judgment in a Criminal Case
                  Sheet 1



                                   United States District Court                                                 FILED IN THE
                                                                                                       UNITED STATES DISTRICT COURT

                                                     District of Hawaii                                     DISTRICT OF HAWAII
                                                                                                             Dec 04, 2018
                                                                                                            SUE BEITIA, CLERK


          UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                              v.
                                                                 Case Number:      1 :1 7-CR-00446-00 1
                  IKAIKA ERIK KANG
                                                                 USM Number:       10046-122
                                                                 BIRNEY B. BEVAR, ESQ.
                                                                 ALEXANDER SILVERT, FAFPD
                                                                 Defendant's Attorney

THE DEFENDANT:

[vJ       pleaded guilty to count(s): 1-4 of the Indictment .
[J        pleaded nolo contendere to counts(s) _      which was accepted by the court.
[J        was found guilty on count(s) _after a plea of not guilty.

The defendant is adjudicated guilty of these offenses :

Title & Section                     Nature of Offense                              Offense Ended
See next page.



       The defendant is sentenced as provided in pages 2 through J_ of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

[J        The defendant has been found not guilty on counts(s) _      and is discharged as to such count(s).

[ J       Count(s) _    (is)(are) dismissed on the motion of the United States.

        It is further ordered that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and
United States Attorney of material changes in economic circumstances .

                                                                                  DECEMBER 4, 2018

                                                                   ~--~·,,,D,~ate o cs;fon of Judgment


                                                            SUSAN OKI MOLLWAY, Senior United States District Judge
                                                                       Name & Title of Judicial Officer

                                                                                        DEC 0 4 2018
                                                                                          Date
     Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 2 of 7                           PageID #: 375
AO 245B           (Rev. 6/05) Judgment in a Criminal Case
                  Sheet 1A
CASE NUMBER:               1 :17-CR-00446-001                                                      Judgment - Page 2 of 7
DEFENDANT:                 IKAIKA ERIK KANG
                                        ADDITIONAL COUNTS OF CONVICTION

Title & Section                              Nature of Offense                   Offense Ended      Count
18 U.S.C. § 2339B(a)(l)                      Attempt to Provide Material Support 6/21/2017           1
                                             or Resources to a Designated Foreign
                                             Terrorist Organization

18 U.S.C. § 2339B(a)(l)                      Attempt to Provide Material Support 6/23/201 7         2
                                             or Resources to a Designated Foreign
                                             Terrorist Organization

18 U.S.C . § 2339B(a)(l)                     Attempt to Provide Material Support 7/8/2017           3
                                             or Resources to a Designated Foreign
                                             Terrorist Organization

18 U.S.C. § 2339B(a)(l)                      Attempt to Provide Material Support 7/8/2017           4
                                             or Resources to a Designated Foreign
                                             Terrorist Organization
      Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 3 of 7                             PageID #: 376
AO 2456          (Rev . 6 /05) Judgment in a Criminal Case
                 Sheet 2 - Imprisonment
CASE NUMBER:              1 :17-CR-00446-001                                                      Judgment - Page 3 of 7
DEFENDANT:                IKAIKA ERIK KANG

                                                        IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a total term of: THREE-HUNDRED(300) MONTHS

This terms consists of TWO-HUNDRED FORTY(240) MONTHS as to each of Counts 2 through 4, to run
concurrently; and SIXTY(60) MONTHS as to Count 1, to run consecutively to all other counts, for a total of THREE-
HUNDRED(300) MONTHS


[V]       The court makes the following recom mendations to the Bureau of Prisons:
          1 )Terminal Island, CA; Lompoc, CA; and any West Coast facility due to proximity to family
          2) Educational and Vocational training; and
          3) Mental Health treatment.

[V]       The defendant is remanded to the custody of the United States Marshal.


[1        The defendant shall surrender to the United States Marshal for this district.
          [] at_on_.
          [ 1 as notified by the United States Marshal.


[ )       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :
          [ 1 before _ on _ .
          [ ] as notified by the United States Marshal.
          [ 1 as notified by the Probation or Pretrial Services Officer.

                                                             RETURN
I have executed this judgment as follows:




          Defendant delivered on_ _ _ _ _ _ _ _ _ _ _ __          to

a t - - -- - - -- - - - -- - - - , with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL



                                                                         By
                                                                                            Deputy U.S. Marshal
        Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 4 of 7                                                                           PageID #: 377
AO 24 5 8              (Rev. 61051 Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
CASE NUMBER:                       1 :17-CR-00446-001                                                                                              Judgment - Page 4 of 7
DEFENDANT:                         IKAIKA ERIK KANG

                                                                SUPERVISED RELEASE

            Upon release from imprisonment, the defendant shall be on supervised release for a term of: TW ENTY(20) YEARS

This term consists of TWENTY(20) YEARS as to each count, w ith all such terms to run concurrently


The defendant shall not commit another federal, state, or local crime.

That the defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlaw ful use of a
controlled substance. The defendant shall submit to one drug test w ithin 15 days of commencement on supervision and at least
t wo periodic drug tests thereafter, but not more than 8 valid drug test s per month during the t erm of supervised release, unless
there is a positive drug test, in which event the maximum shall increase to up to one valid drug test per day.

[ J         The above drug testing condition is suspended, based on the court' s determination that the defendant po ses a low risk
            of future substance abuse. (Check if applicable.)

[V'J        The defendant shall c ooperate in the c ollection of DNA as directed by the probation officer. (Check if applicable.)

[ J         The defendant shall comply w ith the requirements of the Sex Offender Registration and Notification Act (34 U.S.C . §
            20901 , et seq .) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
            agency in w hich he or she resides, w orks, is a student, or w as convicted of a qualifying offense. (Check, if applicable.)

[ J         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

        If this judgment imposes a fine or restitution, it is a c ondition of supervised release th at the defend ant pay in
accordance w ith the Schedule of Payments sheet of this judgment.

          The defendant must comply w ith the stand ard conditions that have been adopted by this court as well as w ith any
additi onal conditions o n th e attached pag e.

                                                              STANDARD CONDITIONS OF SUPERVISION

1)     You must report t o the probat ion office in t he feder al judicial district where you are au thorized t o reside w ithin 72 hours of the time you are released, unless t he
       probation officer instruct s you t o report to a different probation office or w ithin a different time fram e.
2)     After initially reporting to the pr obation office, you will r eceive instructions from the court or the probation officer about how and when to report to the
       probati on officer, and you must report t o the probation officer as instructed.
3)     You must not knowingly leave t he feder al judici al district where you are authorized t o reside w ithout first getting permission from t he court or the probation
       officer.
4)     You must answer truthfully the quest ions asked by the probation officer. Your legitimate invocation of the Fifth Amendment privilege against self-incrimination
       in response to a probation officer 's question shall not be considered a violation of this condition.
5)     You must live at a place approved by the probation officer. If you plan to change where you live or who lives with you, you must not ify the probation officer at
       least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
       notify the probation officer within 72 hours of becoming aware of a change or expected change.
6)     You must allow the probation officer to visit you at any time reasonable under t he cir cumstances at your home or elsewhere, and you must permit , to the extent
       you are able or authorized t o do so, the probati on officer t o take any items prohibited by the conditions of your supervision t hat the officer observes in plain
       v iew.
7)     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation offi cer excuses you from doing so. If you do not
       have full-time employment, you must try to find full-time employment, unl ess the probati on officer excuses you from doing so. If you plan to change where you
       w ork or if there are substantial changes to your job responsibilities, you must notify the probation offi cer at least 10 days before the change. If notifying the
       probation officer at l east 10 days in advance is not possible due to unanticipat ed circumst ances, you must notify t he probation officer within 72 hours of
       becoming aware of a change or expected change.
8)     Unless you have received advance permission from the probation officer or the association is required by supervision conditions, you must not voluntarily and
       intentionally associate w ith any person you know is engaged in committing a federal, state, or local crime, not including t raffic offenses, whether the crime is
       being committed in or outside of your presence. If you know someone has been convicted of a felony, you must not knowingly communicate or interact w ith
       t hat person without fir st getting the permission of the probation offi cer.
9)     If you are arrested or questioned by a law enforcement offi cer, you must notify the probation officer within 72 hours.
10)    You must not own, possess, or have access to a firearm, ammuniti on. destructive device, as defined in 18 U .S.C. § 92 1 (a)(4). or dangerous weapon (that is,
       anything that was designed or was modified for the specific purpose of causing bodily injury or death to another person, such as nunchakus or tasers).
11)    You must not act or make an y agreement w ith a l aw en forcement agency to act as a confidential human source or informant w ithout f irst getting the permission
       of the court.
12)    If the probation officer determines that you pose a risk to an organization or a person rel ating to your criminal record or personal history or characteristics, the
       probation officer may require, w ith the court's approval, that you notify that organization or person (or that person's parent , guardian, caretaker, or other
       individual responsible for the person's welfare) about the risk, and you must comply with that instruction. The probation officer may contact the organization or
       person that you were directed t o noti fy and confirm that you notified that organization or person. about the risk.
13)    You must follow the instructions of the probation officer related to the conditions of supervision.
     Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 5 of 7                   PageID #: 378
AO 2458       (Rev. 6 /05) Judgment in a Criminal Case
              Sheet 3 - Supervised Release
CASE NUMBER:           1 : 17-CR-00446-001                                               Judgment - Page 5 of 7
DEFENDANT:             IKAIKA ERIK KANG

                              SPECIAL CONDITIONS OF SUPERVISION

1.   You must provide the probation officer access to any requested financial information and authorize
     the release of any fi nancial information. The probation office may share financial information with
     the U .S. Attorney's Office.

2.   You must participate in a mental health assessment, and any recommended treatment in a mental
     health program, and follow the rules and regulations of that program. The probation officer, in
     consu ltation with the treatment provider, w ill supervise your participation in the program (such as
     provider, location, modality, duration and intensity).

3.   You must submit your person, property, house, residence, vehicle, papers, computers (as defined in
     18 U.S.C . § 1030(e)(1 )) , other electronic communications or storage devices or media, or office to
     a search conducted by a United States Probation Officer. Failure to submit to a search may be
     grounds for revocation of rel ease. The probation officer may conduct a search under this condition
     only when reasonable suspicion exists that y ou have violated a condition of supervision and that the
     areas to be searched contain evidence of this violation . Any search must be conducted at a
     reasonabl e time and in a reasonable manner. You must also submit to periodic unannounced
     examinations of y our computer and computer accessories, as well as prov ide access to Internet
     service provider account records, as directed by the probation officer . You must warn oth er
     occupants that the premises may be subject to searches pursuant to this condition .
        Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 6 of 7                                                PageID #: 379
AO 245 B           (Rev. 6 /05) Judgment in a Criminal Case
                   Sheet 5 - Criminal Monetary Penalties
CASE NUMBER:                1: 17-CR-00446-001                                                                           Judgment - Page 6 of 7
DEFENDANT:                  IKAIKA ERIK KANG


                                       CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                            Assessment                                                     Restitution
       Totals:              $ 400.00                                                       $


[ l    The determination of restitution is deferred until           An Amended Judgment in a Criminal Case (A0245C) wi ll be entered
       after such a determination.

[l     T he defendant must make restitution (including community restitution) to the following payees in the amount listed below .

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
       specified otherw ise in the priority order or percentage payment column below. However, pursuant to 18 U .S.C. §3664(i),
       all non-federal victims must be paid before th e United States is paid.

Name of Payee                                       Total Loss*             Restitution Ordered              Priority or Percentage




TOTALS                                               $                                 $

[J     Restitution amount ordered pursuant to plea agreement          $

[ J    The defendant must pay interest on restitution and a fine of more than $2500, unless the restitution or fine is paid in full
       before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. §3612(f). A ll of the payment options on
       Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §36 12(9) .

[ J       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          [l       the interest requirement is waived for the               [ l fine                [ J restitution

          [l       the interest requirement for the      [ ] fine           [ J restitution is modified as follows:




*Findings for the total amount of losses are r equired under Chapters 109A, 110, 11 OA, and 11 3A of Title 18 for offenses
comm itted on or after September 13, 1994, but before April 23, 1996.
      Case 1:17-cr-00446-SOM-KJM Document 68 Filed 12/04/18 Page 7 of 7                                             PageID #: 380
AO 2458           (Rev. 6/05) Judgment in a Criminal Case
                  Sheet 6 - Schedule of Payments
CASE NUMBER:                  1: 17-CR-00446-001                                                                   Judgment - Page 7 of 7
DEFENDANT:                    IKAIKA ERIK KANG

                                               SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follow s:

A         [l      Lump sum payment of $_due immediately, balance due
                  [ J    not later than _ , or
                  [J     in accordance     [ J C, [ J D, [ J E, or [ J F below, or

B         [V")    Payment to begin immediately (may be combined with                [ l C,   [) D, or [) F below); or

c         [l      Payment in equal_ (e.g., w eekly, monthly, quarterly) installments of $_over a period of _(e.g ., months or
                  years). to commence_ (e.g., 30 or 60 day s) after the date of this judgment ; or

D         [l      Payment in equal_ (e.g., weekly, monthly, quarterly ) installments of $_over a period of _(e .g ., months or
                  years). to commence_ (e.g., 30 or 60 days) after the release from imprisonment to a term of supervision; or

E         [l      Payment during the term of supervised release w ill commence w ithin_ (e.g., 30 or 60 days) after release from
                  imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at
                  that time; or

F         [l      Special instructions regarding the payment of criminal monetary penalties:


If this judgment imposes imprisonment, payment of criminal monetary penalties is not due during imprisonment, unless
specifically required by this judgment. However, this order does not preclude a defendant from making voluntary payments
towards any criminal monetary penalties. A ll criminal monetary penalties, except those paym ents made through the Federal
Bureau of Prisons' Inmate Financial Responsibility Program, are made to the Clerk of the Court.

The defendant shall receiv e credit for all payments previously made to w ard any criminal monetary penalties imposed.

[ J       Joint and Several

          Defendant and Co-Defendant Names and Case Numbers (including defendant number, Total Amount, Joint and Several
          Amount, and corresponding pay, if appropriate.


[J        The defendant shall pay the cost of prosecution .

IJ        The defendant shall pay the follow ing court cost(s) :

[ ]       The defendant shall forfeit the defendant's interest in the follo w ing property t o the United States:




Payments shall be applied in the following ord er: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest , (6) community r estitution, (7) penalties, and (8) c ost s, in cluding cost of prosecution and court cost s.
